EXHIBIT 10.1



HARCOURT GENERAL, INC.
(Formerly GENERAL CINEMA CORPORATION)
1988 STOCK INCENTIVE PLAN



1.     Purposes of the Plan

.





       The purposes of the 1988 Stock Incentive Plan are to provide a means to
attract and retain competent personnel and to provide to participating officers
and other key employees long-term incentive for high levels of performance and
for unusual efforts to improve the financial performance of the Company. These
purposes may be achieved through the grant of options to purchase Common Stock
of General Cinema Corporation, the grant of Stock Appreciation Rights, and the
grant of other Stock-Based Awards, as described below.



2.     Definitions

.





       (a)     "Affiliate" means any corporation or other entity which is not a
parent or subsidiary corporation (as defined in Section 425 of the Code) and (i)
with respect to which the Company possesses a direct or indirect ownership
interest in, and has the power to exercise management control over, such
corporation or entity, or (ii) which possesses a direct or indirect ownership
interest in, and has the power to exercise management control over, the Company.



       (b)     "Board" means the Board of Directors of General Cinema
Corporation or the Executive Committee thereof.



       (c)     "Code" means the Internal Revenue Code of 1986, as it may be
amended from time to time.



       (d)     "Committee" means the Compensation Committee of the Board, or any
other committee the Board may subsequently appoint to administer the Plan, as
herein defined. The Committee shall be composed entirely of members of the Board
who meet the requirements of Section 4(a) hereof.



       (e)     "Common Stock" means the common stock of the Company having a par
value of $1.00 per share.



       (f)     "Company" means General Cinema Corporation, and any present or
future parent or subsidiary corporations (as defined in Section 425 of the Code)
or any successor to such corporations.



       (g)     "Employee" means any employee of the Company or its Affiliates.



       (h)     "Fair Market Value" means the closing price of Common Stock as
quoted on the Composite Tape as published in The Wall Street Journal on the date
as of which the fair market value is to be determined, or if there is no trading
of Common Stock on such date, the closing price of Common Stock as quoted on
such Composite Tape on the next preceding date on which there was trading in
such shares.



       (i)     "Incentive Award" means a Stock Option, Stock Appreciation Right
or Stock-Based Award granted under the Plan, as herein defined.



       (j)     "Incentive Stock Option" means a Stock Option that is intended to
meet the requirements of Section 422A of the Code and regulations thereunder.



       (k)    "Non-Qualified Stock Option" means a Stock Option other than an
Incentive Stock Option.



       (l)     "Participant" means any key Employee selected to receive an
Incentive Award under the Plan.



       (m)     "Plan" means The General Cinema Corporation 1988 Stock Incentive
Plan as set forth herein, as it may be amended from time to time.



       (n)     "Stock Appreciation Right" means the right to receive an amount
up to the excess of the Fair Market Value of a share of Common Stock (as
determined on the date of exercise), over (i) if the Stock Appreciation

Right is granted without relationship to a Stock Option, the Fair Market Value
of a share of Common Stock on the date the Stock Appreciation Right was granted,
or (ii) if the Stock Appreciation Right is related to a Stock Option, the
purchase price of a share of Common Stock specified in the related Stock Option.



       (o)     "Stock-Based Award" means any award granted under Section 8.



       (p)     "Stock Option" means a right to purchase Common Stock.



3.     Shares of Common Stock Subject to the Plan.



       (a)     Subject to the provisions of Section 3(c) and Section 9 of the
Plan, the aggregate number of shares of Common Stock that may be issued or
transferred pursuant to Incentive Awards under the Plan will not exceed
2,500,000 shares.



       (b)     The Common Stock to be delivered under the Plan will be made
available, at the discretion of the Board or the Committee, either from
authorized but unissued shares of Common Stock or from previously issued shares
of Common Stock reacquired by the Company, including shares purchased on the
open market.



       (c)     If any Incentive Award shall expire or terminate for any reason,
without being exercised or paid, shares of Common Stock subject to such
Incentive Award shall again be available for grant under subsequent Incentive
Awards. Shares of Common Stock reserved for issuance upon payment of a
Stock-Based Award when payment of the Stock-Based Award is made in cash shall be
available for grant under subsequent Incentive Awards. Shares as to which a
Stock Option has been surrendered in connection with the exercise of a related
Stock Appreciation Right will not be available for grant under subsequent
Incentive Awards.



      (d)     Subject to the general limitations contained in Sections 6, 7, 9
and 11, the Committee may make any adjustment in the exercise price, the number
of shares subject to, or the terms of, a Non-Qualified Stock Option or Stock
Appreciation Right by cancellation of an outstanding Non-Qualified Stock Option
or Stock Appreciation Right and a subsequent regranting of a Non-Qualified Stock
Option or Stock Appreciation Right, by amendment or by substitution of an
outstanding Non-Qualified Stock Option or Stock Appreciation Right. Such
amendment, substitution, or regrant may result in an exercise price that is
higher or lower than the exercise price of the Non-Qualified Stock Option or
Stock Appreciation Right, provide for a greater or lesser number of shares
subject to the Non-Qualified Stock Option or Stock Appreciation Right, or
provide for a longer or shorter term than the prior Non-Qualified Stock Option
or Stock Appreciation Right; provided, however, that the Committee may not
adversely affect the rights of any Participant to previously granted Incentive
Awards without the consent of such Participant. If such action is effected by
amendment, the effective date of such amendment may be the date of the original
grant.



4.     Administration of the Plan.



       (a)     The Plan will be administered by the Committee, which will
consist of three or more persons (i) who are not eligible to receive Incentive
Awards under the Plan, and (ii) who have not been eligible within one year
before appointment to the Committee, for selection as persons to whom Incentive
Awards may be granted pursuant to the Plan, or to whom shares may be allocated
or stock options, stock appreciation rights or other stock-based awards may be
granted pursuant to any other plan of the Company entitling the participants to
acquire stock, stock appreciation rights, stock options or stock-based rights in
the Company.



       (b)     The Committee has and may exercise such powers and authority of
the Board as may be necessary or appropriate for the Committee to carry out its
functions as described in the Plan. The Committee has authority in its
discretion to determine the key Employees to whom and the time or times at which
Incentive Awards may be granted or sold, to determine the number of shares of
Common Stock, Stock Appreciation Rights or the number and type of Stock-Based
Awards that make up each Incentive Award and to grant Incentive Awards. Each
Incentive Award will be evidenced by a written instrument and may include any
other terms and conditions consistent with the Plan, as the Committee may
determine. The Committee also has authority to interpret the Plan, to determine
the terms and provisions of the respective Incentive Award agreements and to
make all other determinations necessary or advisable for Plan administration.
The Committee has authority to prescribe, amend, and rescind rules and
regulations relating to the Plan. All interpretations, determinations and
actions by the Committee will be final, conclusive and binding upon all parties.
Any action of the Committee with respect to the administration of the Plan shall
be taken pursuant to a majority vote or by the unanimous written consent of its
members.



       (c)     No member of the Board or the Committee and no Employee will be
liable for any action taken, or determination or omission made, in good faith by
the Board, the Committee or any Employee with respect to the Plan or any
Incentive Award granted under it.



5.     Participation

.





       (a)     The Committee shall from time to time designate those key
Employees, if any, to be granted Incentive Awards under the Plan, the type of
awards granted, the number of shares, options, rights or units, as the case may
be, which shall be granted to each such Employee, and any other terms or
conditions relating to the awards as it may deem appropriate, consistent with
the provisions of the Plan. Participants may be designated at any time, and it
shall not be necessary that all Participants be designated at the same meeting
of the Committee. An individual who has been granted an Incentive Award may, if
otherwise eligible, be granted additional Incentive Awards if the Committee so
determines.



       (b)     No person will be eligible for the grant of any Incentive Stock
Option who owns or would own immediately before the grant of such Stock Option,
directly or indirectly, stock possessing more than ten percent of the total
combined voting power of all classes of stock of the Company. This restriction
does not apply if, at the time such Incentive Stock Option is granted, the
Incentive Stock Option exercise price is at least 110% of the Fair Market Value
on the date of grant and the Incentive Stock Option by its terms is not
exercisable after the expiration of five years from the date of grant.



       (c)     In no event may any member of the Board who is not an officer or
other Employee be granted an Incentive Award under the Plan.



6.     Terms and Conditions of Stock Options

.





       (a)     Non-Qualified Stock Options may be granted to any key Employee
selected by the Committee. Incentive Stock Options may be granted only to key
Employees of the Company as selected by the Committee.



       (b)     The purchase price of Common Stock under each Stock Option will
be determined by the Committee, but may not be less than the Fair Market Value
on the date of grant .



       (c)     Stock Options may be exercised as determined by the Committee but
in no event after ten years from the date of grant in the case of Incentive
Stock Options, or after ten years and one day from the date of grant in the case
of Non-Qualified Stock Options.



       (d)     Upon the exercise of a Stock Option, the purchase price will be
payable in full in cash or its equivalent acceptable to the Company. To the
extent provided by the Stock Option, the purchase price may be paid by the
assignment and delivery to the Company of shares of Common Stock or Series A
Stock or a combination of cash and such shares equal in value to the exercise
price. Any shares so assigned and delivered to the Company in payment or partial
payment of the purchase price will be valued at their Fair Market Value on the
exercise date.



       (e)     Notwithstanding any other provision of the Plan, any Participant
who disposes of shares of Common Stock acquired on the exercise of an Incentive
Stock Option by sale or exchange either (i) within two years after the date of
the grant of the Stock Option under which the stock was acquired or (ii) within
one year after the transfer of such shares to him pursuant to exercise shall
notify the Company of such disposition and of the amount realized and of his
adjusted basis in such shares.



       (f)     The Fair Market Value (determined at the time the Incentive Stock
Option is granted) of the shares of Common Stock with respect to which an
Incentive Stock Option is exercisable for the first time by an Employee during
any calendar year under this Plan or any other stock option plan of the Company
will not exceed $100,000.



       (g)     No fractional shares will be issued pursuant to the exercise of a
Stock Option; payment for the fractional shares will be made in cash.



       (h)     A Stock Option granted under this Plan shall, by its terms, be
non-transferable by a Participant other than by will or the laws of descent and
distribution, and shall be exercisable during the Participant's lifetime solely
by the Participant or the Participant's duly appointed guardian or personal
representative.



7.     Terms and Conditions of Stock Appreciation Rights

.





       (a)     A Stock Appreciation Right may be granted in connection with a
Stock Option, either at the time of grant or at any time thereafter during the
term of the Stock Option, or may be granted unrelated to a Stock Option.



       (b)     A Stock Appreciation Right related to a Stock Option shall
require the holder, upon exercise, to surrender such Stock Option with respect
to the number of shares as to which such Stock Appreciation Right is exercised,
in order to receive payment of an amount computed pursuant to Section 7(e). Such
Stock Option will, to the extent surrendered, then cease to be exercisable.



       (c)     In the case of Stock Appreciation Rights granted in relation to
Stock Options, if the Stock Appreciation Right covers as many shares as the
related Stock Option, the exercise of a related Stock Option shall cause the
number of shares covered by the Stock Appreciation Right to be reduced by the
number of shares with respect to which the related Stock Option is exercised. If
the Stock Appreciation Right covers fewer shares than the related Stock Option,
when a portion of the related Stock Option is exercised, the number of shares
subject to the unexercised Stock Appreciation Right shall be reduced only to the
extent necessary so that the number of remaining shares subject to the Stock
Appreciation Right is not more than the remaining shares subject to the Stock
Option.



       (d)     Subject to Section 7(k) and to such rules and restrictions as the
Committee may, in its discretion and for any reason whatsoever, impose, a Stock
Appreciation Right granted in connection with a Stock Option will be exercisable
at such time or times, and only to the extent that a related Stock Option is
exercisable, and will not be transferable except to the extent that such related
Stock Option may be transferable.



       (e)     Upon the exercise of a Stock Appreciation Right related to a
Stock Option, the holder will be entitled to receive payment of an amount
determined by multiplying:



               (i)     The difference obtained by subtracting the purchase price
of a share of Common Stock specified in
                      the related Stock Option from the Fair Market Value of a
share of Common Stock on the date of
                      exerciseof such Stock Appreciation Right, by



               (ii)    The number of shares as to which such Stock Appreciation
Right will have been exercised.



       (f)     A Stock Appreciation Right granted without relationship to a
Stock Option will be exercisable as determined by the Committee but in no event
after ten years from the date of grant.



       (g)     A Stock Appreciation Right granted without relationship to a
Stock Option will entitle the holder, upon exercise of the Stock Appreciation
Right, to receive payment of an amount determined by multiplying:



              (i)     The difference obtained by subtracting the Fair Market
Value of a share of Common Stock on the date
                     the Stock Appreciation Right is granted from the Fair
Market Value of a share of Common Stock on
                     the date of exercise of such Stock Appreciation Right, by

              (ii)    The number of shares as to which such Stock Appreciation
Right will have been exercised.



       (h)     Notwithstanding subsections (e) and (g) above, the Committee may
place a limitation on the amount payable upon exercise of a Stock Appreciation
Right. Any such limitation must be determined as of the date of grant and noted
on the instrument evidencing the Participant's Stock Appreciation Right granted
hereunder.



       (i)     Payment of the amount determined under subsections (e) and (g)
above may be made solely in whole shares of Common Stock valued at their Fair
Market Value on the date of exercise of the Stock Appreciation Right or
alternatively, in the sole discretion of the Committee, solely in cash or a
combination of cash and shares as the Committee deems advisable. If the
Committee decides to make full payment in shares of Common Stock, and the amount
payable results in a fractional share, payment for the fractional share will be
made in cash.



       (j)     A Stock Appreciation Right granted under this Plan shall, by its
terms, be non-transferable by a Participant other than by will or the laws of
descent and distribution and shall be exercisable during the Participant's
lifetime solely by the Participant or the Participant's duly appointed guardian
or personal representative.



       (k)     So long as required by the federal securities laws, no Stock
Appreciation Right granted to an Employee subject to Section 16 of the
Securities Exchange Act of 1934, as amended, may be exercised before six months
after the date of grant except in the event death or disability of such employee
occurs before the expiration of the six-month period; any exercise of a Stock
Appreciation Right for cash will be made only during the period beginning on the
third business day following the date of release for publication of the
Company's regular quarterly or annual summary statement of revenues and income
(assuming such financial data appears on a wire service, in a financial news
service, or in a newspaper of general circulation, or is otherwise made publicly
available) and ending on the twelfth business day following such date.



       (l)     The Committee may impose such additional conditions or
limitations on the exercise of a Stock Appreciation Right as it may deem
necessary or desirable to secure for holders of Stock Appreciation Rights the
benefits of Rule 16b-3 promulgated under Section 16(b) of the Securities
Exchange Act of 1934, as amended, or any successor provision in effect at the
time of grant or exercise of a Stock Appreciation Right or as it may otherwise
deem advisable.



       (m)     The Committee may, in its discretion, defer payment with respect
to an exercise of a Stock Appreciation Right to some later time, but in no event
later than 12 months after the exercise of the Stock Appreciation Right;
provided, however, the Committee may not defer payment with respect to a Stock
Appreciation Right which is related to an Incentive Stock Option.



8.     Stock-Based Awards



       The Committee may grant awards of shares, share units, or cash payments
valued with reference to the Fair Market Value of Common Stock, including
(without limitation) restricted shares, restricted share units, performance
shares, performance share units, and tax-offset payments. Subject to the
provisions of the Plan, the Committee shall have complete discretion to
determine the terms and conditions applicable to such awards. Such terms and
conditions may require, among other things, continued employment and/or
attainment of specified performance objectives. The Committee shall determine
whether awards granted under this Section 8 shall be settled in cash, Common
Stock or a combination of cash and Common Stock.



9.     Adjustment Provisions

.





       (a)     If the outstanding shares of Common Stock are increased,
decreased or exchanged for a different number or kind of shares or other
securities, or if additional shares or new or different shares or other
securities are distributed with respect to such shares of Common Stock or other
securities, through merger, consolidation, sale of all or substantially all the
property of the Company, reorganization, recapitalization, reclassification,
stock dividend, stock split, reverse stock split or other distribution with
respect to such shares of Common Stock, or other securities, an appropriate and
proportionate adjustment may be made in (i) the maximum number and kind of
shares provided in Section 3, (ii) the number and kind of shares or other
securities subject to the then-outstanding Incentive Awards, and (iii) the price
for each share or other unit of any other securities subject to then-outstanding
Incentive Awards without change in the aggregate purchase price or value as to
which such Incentive Awards remain exercisable or subject to restrictions.



       (b)     Adjustments under paragraph (a) will be made by the Committee,
whose determination as to what adjustments will be made and the extent thereof
will be made and the extent thereof will be final, binding, and conclusive. No
fractional interest will be issued under the Plan on account of any such
adjustments.



       (c)     Notwithstanding anything to the contrary in this Plan, upon any
Change of Control, any time periods, conditions or contingencies relating to the
exercise or realization of, or lapse of restrictions under, any Incentive Award
shall be automatically accelerated or waived so that the Incentive Award may be
immediately exercised or realized in full.

       A Change of Control means the occurrence of any of the following:

              (i)  any "person" or "group" (as described in the Securities
Exchange Act of 1934, as amended) becomes or
              is the beneficial owner of 25% or more of the combined voting
power of the then outstanding voting
              securities with respect to the election of the Board (counting
each share of Class B Stock, par value $1.00
              per share, of the Company (the "Class B Stock") as having ten
votes per share), and also holds more of
              such combined voting power than any group or person who is the
beneficial owner, on June 16, 2000, of
              over 20% of the combined voting power of the then outstanding
voting securities with respect to the
              election of the Board. "Person" does not include any Company
employee benefit plan, any company the
              shares of which are held by the Company shareholders in
substantially the same proportion as such
              shareholders held the stock of the Company immediately prior to
acquiring the shares of such company, or
              any testamentary trust or estate;



              (ii)  any merger, consolidation, amalgamation, plan of
arrangement, reorganization or similar transaction
               involving the Company, other than, in the case of any of the
foregoing, a transaction in which the
               Company shareholders immediately prior to the transaction hold
immediately thereafter, in the same
               proportion as immediately prior to the transaction, not less than
66 2/3% of the combined voting power of
               the then outstanding voting securities with respect to the
election of the board of directors of the resulting
               entity (it being understood that if the Class B Stock shall
remain outstanding following such transaction,
               each share of Class B Stock shall be counted as having ten votes
per share for purposes of such
               calculation);



              (iii)  any change in a majority of the Board within a 24-month
period unless the change was approved by a
               majority of the Incumbent Directors. "Incumbent Director" means a
member of the Board at the beginning
              of the period in question, including any director who was not a
member of the Board at the beginning of
              such period but was elected or nominated to the Board by, or on
the recommendation of or with the
              approval of, at least two-thirds of the directors who then
qualified as Incumbent Directors (so long as such
              director was not nominated by a person who has expressed an intent
to effect a Change of Control or
              engage in a proxy or other control contest);



              (iv)  any liquidation or sale of all or substantially all of the
assets of the Company; or



              (v)  any other transaction so denominated by the Board.



10.    General Provisions.



       (a)     Nothing in the Plan or in any instrument executed pursuant to the
Plan will confer upon any Participant any right to continue in the employ of the
Company or its Affiliates or affect the right of the Company or its Affiliates
to terminate the employment of any Participant at any time for any reason.



       (b)     No shares of Common Stock will be issued or transferred pursuant
to an Incentive Award unless and until all then-applicable requirements imposed
by federal and state securities and other laws, rules and regulations and by any
regulatory agencies having jurisdiction and by any stock exchanges upon which
the Common Stock may be listed, have been fully met. As a condition precedent to
the issuance of shares pursuant to the grant or exercise of an Incentive Award,
the Company may require the Participant to take any reasonable action to meet
such requirements.



       (c)     No Participant and no beneficiary or other person claiming under
or through such Participant will have any right, title or interest in or to any
shares of Common Stock allocated or reserved under the Plan or subject to any
Incentive Award except as to such shares of Common Stock, if any, that have been
issued or transferred to such Participant, beneficiary or other person.



       (d)     The Company may make such provisions as it deems appropriate to
withhold any taxes the Company determines it is required to withhold in
connection with any Incentive Award. The Company may require the Participants to
satisfy any relevant tax requirements before authorizing any issuance of Common
Stock to the Participant.



       The Committee may provide that, if and to the extent withholding of any
federal, state or local tax is required in connection with the exercise of an
option, the optionee may elect, at such time and in such manner as the Committee
shall prescribe, to have the Company hold back from the shares to be delivered
stock having a value calculated to satisfy such withholding obligation.
Notwithstanding the foregoing, in the case of an optionee subject to the
reporting requirements of Section 16(a) of the Securities Exchange Act of 1934,
no such election shall be effective unless made in compliance with any
applicable requirements of Rule 16b-3(e) or any successor Rule under such Act.



       (e)     No Incentive Award and no right under the Plan, contingent or
otherwise, will be assignable or subject to any encumbrance, pledge or charge of
any nature except that, under such rules and regulations as the Company may
establish pursuant to the terms of the Plan, a beneficiary may be designated
with respect to an Incentive Award in the event of death of a Participant. If
such beneficiary is the executor or administrator of the estate of the
Participant, any rights with respect to such incentive Award may be transferred
to the person or persons or entity (including a trust) entitled thereto under
the will of the holder of such Incentive Award.



       (f)     The Committee shall have sole discretion to determine the time or
times and conditions under which Stock Options or Stock Appreciation Rights may
be exercised and, as provided in Section 8, the terms and conditions of
Stock-Based Awards and the extent to which Participants or their beneficiaries
may exercise Stock Appreciation Rights and receive payment with respect to, or
otherwise obtain the benefits of Stock-Based Awards upon any particular
Participant's retirement, death or other termination of the Participant's
employment with the Company or its Affiliates. The provisions applicable to the
Stock Options, Stock Appreciation Rights and/or Stock-Based Awards of a
particular Participant upon the Participant's termination of employment with the
Company or its Affiliates will be set forth in each agreement under which an
Incentive Award is made.



       (g)     (i)  If the Committee in its sole discretion determines that as a
matter of law such procedure is or may be
               desirable, it may require the Participant, on any exercise or
payment of an Incentive Award, or any portion
               thereof, and as a condition to the Company's obligation to
deliver to the Participant certificates
               representing shares of Common Stock, to execute and deliver to
the Company a written statement, in form
               satisfactory to the Company, representing and warranting that his
purchase or receipt of shares of Common
               Stock, is for his own account for investment and not with a view
to resale or distribution thereof and that
               any subsequent sale or offer for sale of any of such shares shall
be made pursuant to either (A) a
               Registration Statement on an appropriate form under the
Securities Act of 1933, as amended, which has
               become effective and is current with respect to the shares being
offered and sold or (B) a specific
               exemption from the registration requirements of the Securities
Act, but in claiming such exemption the
               Participant shall, before any sale or offer for sale of such
shares, obtain a favorable written opinion from
               counsel for or approved by the Company as to the availability of
such exemption.



               (ii) The Company may endorse an appropriate legend referring to
the foregoing restrictions or other
                restrictions which may be applied under the Plan on the
certificate or certificates representing any shares
                of Common Stock issued or transferred to a Participant under any
Incentive Award granted under the Plan.



       (h)     If at any time the Board shall determine in its discretion that
the listing, registration or qualification of the shares of Common Stock covered
by the Plan on any national securities exchange or under any state or federal
law, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition to or in connection with the sale or
transfer of shares of Common Stock under the Plan, no shares will be delivered
unless and until such listing, registration, qualification, consent or approval
shall have been effected or obtained or otherwise provided for, free of any
conditions not acceptable to the Board.



11.    Amendment and Termination of Plan; Amendment of Incentive Awards.



       (a)     The Board will have the power, in its discretion, to amend,
suspend or terminate the Plan at any time. No such amendment will, without
approval of the shareholders of the Company:



              (i)   Change the class of person eligible to receive Incentive
Awards under the Plan;



              (ii)  Materially increase the benefits accruing to Participants
under the Plan;



              (iii) Increase the number of shares of Common Stock subject to the
Plan; or



              (iv)  Transfer the administration of the Plan to any person who is
not a "disinterested administrator" under Rule 16b.



       (b)     Except as otherwise provided by Section 3(d) and Section 9, the
Committee may not, without the consent of a Participant, make modifications in
the terms and conditions of an Incentive Award which may adversely affect the
Participant's Incentive Award.



       (c)     No amendment, suspension or termination of the Plan will, without
the consent of the Participant, alter, terminate, impair or adversely affect any
right or obligation under any Incentive Award previously granted under the Plan.



       (d)     The Committee may refrain from designating any Participants or
may refrain from making any Incentive Awards, but such action shall not be
deemed a termination of the Plan. No employee shall have any claim or right to
be granted Incentive Awards under the Plan.



12.    Effective Date of Plan Duration of Plan.

The Plan will become effective upon adoption by the Board, subject to approval
by the shareholders of General Cinema Corporation. The Plan will terminate,
unless sooner terminated under Section 11, on December 17, 1997, being the day
before the tenth anniversary of the day on which the Plan was adopted by the
Board.

